Citation Nr: 1638062	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran was a member of the United States Army Reserve from March 1966 to February 1972 with active duty service from January 1967 to June 1967

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that there may possibly be outstanding private treatment records which are relevant to the Veteran's hearing loss and tinnitus.  The Veteran submitted a June 2015 otolaryngology progress note from Dr. P.L, which discussed the Veteran's hearing loss and tinnitus, and noted a long history of noise exposure as a heavy machine mechanic beginning in the military and then in civilian life.  Dr. P.L. also noted that the Veteran had tried hearing aids 4 years ago.  As there may be additional private treatment records from Dr. P.L., on remand, the Veteran should be contacted and asked to complete the proper release form, and then the complete and updated treatment records from Dr. P.L. should be obtained, along with any other private facilities, if any, where he has received treatment for hearing loss and tinnitus.     

Also, the record reflects that the Veteran was afforded a VA audiological examination in July 2012.  The examiner concluded the Veteran's hearing loss was not related to military noise exposure and more likely due to occupational and recreational noise exposure because the audiometric testing during service showed no significant threshold shifts.  The examiner also noted that the Veteran's case did not represent a delayed onset hearing loss due to military noise exposure.  However, the Board notes that in comparing the results from the February 1966 entrance examination with his June 1967 separation examination, there was a 10 decibel shift at 500Hz and 4000Hz, and a 5 decibel shift at 1000Hz and 2000Hz in the right ear and a 5 decibel shift at 500Hz in the left ear.  The examiner did not address whether these shifts constituted evidence of hearing loss, despite these values remaining in the normal range.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the Board finds that a new VA examination is warranted in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Also, with regard to tinnitus, as it is so often closely linked to hearing loss, the Board finds that an additional opinion regarding the etiology of the Veteran's claimed tinnitus is appropriate as well.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete appropriate medical release forms to authorize VA to obtain the complete treatment records from Dr. P.L., as well as any other private facilities where he has received treatment for his hearing loss and tinnitus.  After obtaining the completed release forms, copies of the records must be obtained and associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  If unable to obtain records, notify the Veteran and his representative and ask that they submit any requested records.

2.  Afford the Veteran a VA audiological examination with an appropriate examiner for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  The claims file and a copy of this REMAND must be reviewed by the examiner in conjunction with the examination.  Notation that such review has occurred must be documented in the examination report.  The examiner should elicit from the Veteran a complete history of the claimed hearing loss and tinnitus disabilities, to include history of any military, occupational and recreational noise exposure and the circumstances, nature, and date of onset, all of which should be documented in the examination report. 

Following a review of the claims file, the Veteran's contentions, and an examination of the Veteran, the examiner should provide opinions on the following: 

a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability is etiologically related to any incident of his military service, to include excessive noise exposure during active service.

b)   Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus disability is etiologically related to any incident of his military service, to include excessive noise exposure during active service.

In doing so, the examiner must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record and cite to specific evidence in the file, if necessary.  He/she should discuss the Veteran's lay contentions of record; history of pre- and post-service occupational and recreational noise exposure; all audiometric findings during service; all post-service audiometric findings; and the significance or lack thereof of threshold shifts on comparison of audiometric findings from the February 1966 entrance examination and the June 1967 separation examination. 

The examiner must provide and discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in treatment records, examination reports, and obtained from review of the record, citing to specific evidence in the file, if necessary.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




